Citation Nr: 0942146	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities as due to exposure to 
herbicides.

2.	Entitlement to service connection for acneform disease 
similar to chloracne as due to exposure to herbicides.

3.	Entitlement to service connection for multiple sclerosis 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied entitlement to  the 
benefits sought.

The issue of service connection for multiple sclerosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Peripheral neuropathy did not manifest to a degree of 10 
percent or more within one year after the last date on which 
the Veteran had exposure to an herbicide agent during 
service.

2.	Peripheral neuropathy is not otherwise causally related 
to an incident of the Veteran's service. 

3.	The Veteran does not currently have an acneform disease 
similar to chloracne.


CONCLUSIONS OF LAW

1.	The criteria for service connection for peripheral 
neuropathy, bilateral lower extremities as due to exposure to 
herbicides, are not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


2.	The criteria for service connection for an acneform 
disease similar to chloracne as due to exposure to 
herbicides, are not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from May and July 2004.     The March 
2005 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to service 
connection. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, a supplemental March 2006 notice letter provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the VCAA notice correspondence was sent prior 
to issuance of the November 2004 rating decision on appeal, 
and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment. The Veteran has provided 
several lay statements in support of the claims. While he 
previously requested a Travel Board hearing before a Veterans 
Law Judge, he later cancelled it in advanced of the scheduled 
hearing date. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law and regulations further provide that a 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii). Furthermore, 
those diseases that are listed at 38 C.F.R. § 3.309(e) shall 
be presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent 
or more at any time after service. 38 C.F.R. § 
3.307(a)(6)(ii). The exception to this rule is that chloracne 
or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military service.

The provisions for presumptive service connection nonetheless 
do not preclude a claimant from establishing service 
connection with proof of actual direct causation, on the 
basis that his exposure to Agent Orange led to the 
development of the claimed disability after service. See 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).



Peripheral Neuropathy 

The Veteran's service treatment records (STRs) are not on 
file, and are presumed to have been destroyed during a fire 
at the National Personnel Records Center (NPRC) in 1973. 

The January 2000 report from general practitioner with a 
university medical clinic indicates the Veteran presented 
with the problem of muscle spasms involving his left side, 
occurring 20 to 30 times per day. He was found to have an 
increased CK level and noted to have recently started the 
drug Lipitor. This medication was discontinued. He meanwhile 
switched to a different medication to treat 
hypercholesterolemia. The assessment was myositis, most 
likely related to Lipitor. The March 2000 report from the 
general practitioner indicates the Veteran presented with the 
problem of myositis, with muscle spasms involving his left 
side. He reported over the last few weeks having spasms in 
his right leg, and burning in his left leg with soreness in 
his muscles. The assessment was myopathy. In May 2000 an EMG 
study was conducted which found no evidence of polyneuropathy 
in the lower extremities.

On follow-up in July 2000 the condition was characterized as 
drug induced myopathy, due to use of Lipitor. The Veteran 
continued to have mild cramping   and soreness in his right 
lower extremity, and easy fatigability of his muscles with 
exercise. The condition was expected to improve by the end of 
the year.                    In November 2000, the above 
physician observed that the Veteran continued to have 
myopathy, possibly drug induced, although the symptoms were 
continuing almost one year after stopping Lipitor. 

The February 2001 report of a private rheumatologist states 
the Veteran's symptoms of muscle cramps began in late-1999 
following the initiation of Lipitor therapy for 
hypercholesterolemia. Since then there had been mild yet slow 
progressive improvement of symptoms. There remained lower 
extremity weakness and soreness, worse in the right leg and 
limited to the lower extremities, and a sensation of leg 
heaviness and fatigue with ambulation. The impression was 
myopathy, most likely secondary to the prolonged effects of 
Lipitor, although there was some question as to the duration 
of symptoms and persistence of an elevated CK level. The 
other diagnostic consideration was an underlying inflammatory 
myopathy, masked by the effects of the Lipitor. 

On evaluation in December 2001 at a VA Medical Center (VAMC) 
the Veteran stated that after use of steroids he had 
experienced improvement in muscle aches, but had developed 
loss of balance and disequilibrium. The assessment was in 
part, possible ataxia, two years duration; and myositis. An 
April 2002 neurological consultation noted reported 4/5 
muscle strength in the lower extremities, with some decreased 
sensation below the knees. The diagnosis was in part 
"peripheral neuropathy (Agent Orange exposure)." A June 
2003 neurological follow-up indicated reported gait 
abnormality. The physician could not ascertain the cause of 
this, and also indicated that the Veteran did not appear to 
have a neuropathy.             A December 2003 occupational 
therapy consultation stated a provisional diagnosis of 
neuropathy. After completion of a muscle biopsy and lumbar 
puncture study,           a July 2004 record indicated the 
diagnosis of multiple sclerosis. VA records further show 
continued evaluation and treatment for multiple sclerosis.

In view of the above findings the criteria for service 
connection for peripheral neuropathy are not met. There is 
initially some discrepancy from the medical evidence of 
record as to whether the Veteran ever experienced this 
disorder, as there is the alternate diagnosis of myositis 
that was generally used to explain muscle weakness and 
fatigue of the lower extremities. Since there is the 
diagnosis from a VA treatment provider of peripheral 
neuropathy, the Board will accept that the requirement of a 
current diagnosis of the disability claimed has been met.                  
See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing 
Francisco v. Brown,               7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability."). There must 
further be demonstrated competent evidence of a medical nexus 
to service to establish service connection. See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."); 38 C.F.R. § 3.303(d). 

Provided that the diagnosis of peripheral neuropathy is 
accepted as conclusive, it nonetheless does not meet the 
requirements for presumptive service connection based upon 
exposure to Agent Orange. The underlying fact of Agent Orange 
exposure due to service in the Republic of Vietnam is 
established. However,              the Veteran did not then 
manifest peripheral neuropathy within one-year of the        
last date of exposure to Agent Orange during service. 38 
C.F.R. § 3.307(a)(6)(ii). Consequently, the claimed condition 
cannot be found service-connected on a presumptive basis.

There is also competent and probative evidence in this case 
which indicates a likely cause of peripheral neuropathy, or 
substantially similar neurological symptoms, an etiology 
apart from an incident of the Veteran's service. This 
evidence of record weighs against the Veteran's claim on the 
subject of a medical nexus to service.   On preliminary 
evaluation in January 2000 through late-2001, the Veteran's 
symptoms of muscle pain and weakness in the lower extremities 
were described as myositis. The apparent etiology was a side 
effect of taking the drug Lipitor.            The Veteran's 
use of drug therapy post-service to control 
hypercholesterolemia is a clearly nonservice-related 
etiology. 

Further diagnostic evaluation in 2004 also clarified that the 
Veteran had multiple sclerosis. The symptoms previously 
thought to comprise a peripheral neuropathy disorder, were 
then attributed to multiple sclerosis. As a result, there was 
no stand-alone peripheral neuropathy condition with a 
potential causal relationship to the Veteran's service. 

While in April 2002 a VA neurologist diagnosed peripheral 
neuropathy and attributed it to Agent Orange exposure, there 
is no indication this was intended to represent an informed 
and accurate opinion on the precise cause of service-
connected disability, in contrast to a suspected diagnosis. 
This assessment was not offered in connection with any review 
of relevant medical history since service, or detailed 
clinical evaluation as with those physicians who consistently 
found there to be drug-induced myositis. See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993)        (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). Notably, VA neurological evaluation 
only one-year later ruled out any form of neuropathy. 

Accordingly, based on the early characterization of drug-
induced myositis, and later diagnosis of multiple sclerosis, 
there are readily identifiable etiologies for lower extremity 
neurological manifestations besides the Veteran's service. 
Thus, peripheral neuropathy in this case may not be service-
connected on either a presumptive service connection or 
direct basis theory of entitlement. The recognition of lower 
extremity symptomatology as compensable disability, even if 
not in the form of a diagnosis of service-related peripheral 
neuropathy, may proceed eventually based upon the disposition 
of the separate claim for service connection for multiple 
sclerosis, addressed in the remand section below. 

For these reasons, the Board is denying the claim for service 
connection for peripheral neuropathy of the bilateral lower 
extremities, including as due to exposure to herbicides. The 
preponderance of the evidence is unfavorable on the claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski,           1 Vet. App. 
49, 55 (1990).

Acneform Disorder

A July 2000 general practitioner's record from a private 
university clinic observes that the Veteran reported a rash 
developing on his back several weeks previously. The rash was 
erythematous and itchy. The assessment was a rash, suspected 
contact dermatitis. The prescription was triamcinolone with 
eucerin cream. 

A July 2004 VA outpatient record indicates the presence of a 
rectangular shaped erythematous rash in the left upper thigh 
area, which appeared to represent eczema or irritation. 

On his May 2005 VA Form 9 (Substantive Appeal to the Board) 
the Veteran stated that he had been treated for a skin 
condition while on active duty. He indicated he was told the 
condition was "jungle rot" and a topical ointment was 
dispensed.           He stated that he sought private medical 
treatment for the condition post-service, but that the 
records of this treatment had since been destroyed.

The medical evidence does not establish that the Veteran has 
an acneform disorder similar to chloracne, the current 
disability claimed. Generally, the term chloracne refers to 
an acneform eruption caused by exposure to chlorine 
compounds. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 348 (30th 
ed. 2003).
An acneform disease is an inflammatory disease of the 
pilosebaceous unit. Id. at 18. 
The Veteran post-service has been diagnosed as having had 
contact dermatitis, eczema and/or skin irritation. These are 
the only relevant dermatological diagnoses that are of 
record. Contact dermatitis is an inflammation of the skin 
caused by materials or substances coming in contact with the 
skin that may be either allergic or nonallergic in origin. 
Id. at 495-96. Eczema is defined as a pruritic 
papulovesicular dermatitis. Id. at 588. In short, none of the 
post-service skin rashes observed involved the pilosebaceous 
unit, i.e., including the hair shaft, hair follicle and/or 
sebaceous gland. There is no confirmed or suspected finding 
of any acneform disease. Nor is there indication that the 
Veteran manifested chloracne, or a similar condition. The 
record is essentially absent competent evidence of the 
present claimed disability. 

The first criterion to establish service connection is 
competent evidence of the disability claimed. Moore v. 
Nicholson, supra. See also Hicks v. West, 12 Vet. App. 86, 89 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). Without evidence of a current qualifying 
disability, a claim for service connection cannot be 
substantiated.

In this instance, the record does not establish that the 
Veteran experiences an acneform disease similar to chloracne. 
The claim therefore cannot be established. The preponderance 
of the evidence is unfavorable on the claim, and hence the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for peripheral neuropathy, bilateral lower 
extremities as due to exposure to herbicides, is denied.

Service connection for acneform disease similar to chloracne 
as due to exposure to herbicides, is denied.


REMAND

Specific additional development of the claim for service 
connection for multiple sclerosis is warranted prior to 
issuance of a decision. 

A July 2004 VA outpatient record indicates the documented 
diagnosis of multiple sclerosis. Prior to then, there were 
other diagnoses of record associated with lower extremity 
muscle weakness and fatigue of drug-induced myositis, and at 
one point peripheral neuropathy.

In his August 2005 statement, a VA neurologist indicated that 
the Veteran's multiple sclerosis, diagnosed in 2003, was 
unknown, and that there was a possibility that he had 
multiple sclerosis while in the service, as it was a disease 
of very variable progression rate. The neurologist observed 
that the production of records showing neurological symptoms 
or findings from as early as available would increase the 
likelihood of this possibility. 

Based upon the Veteran service in the Republic of Vietnam 
during the Vietnam Ear, his underlying exposure to Agent 
Orange therein is presumed. See 38 C.F.R. § 3.307(a) 
(6)(iii). Presumptive service connection is not available for 
multiple sclerosis based upon herbicide exposure. However, 
the Veteran may still establish a direct basis for service 
connection with medical evidence linking the condition 
claimed to herbicide exposure. Combee, supra. Based on review 
of the August 2005 VA physician's statement, a further 
inquiry is warranted into whether the Veteran's multiple 
sclerosis has any causal connection to his service. A VA 
medical examination is therefore warranted for this purpose. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Columbia VAMC.          The most recent 
comprehensive treatment records on file from this facility 
are dated from January 2005. The RO should obtain any such 
records from this facility and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should contact the Columbia VAMC 
and request copies of all available 
records of treatment from that facility 
dated since January 2005. All records and 
responses received should be associated 
with the claims file.

2.	The RO should schedule the Veteran for 
a VA examination with a neurologist to 
determine the etiology of his multiple 
sclerosis. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner opine whether the diagnosed 
multiple sclerosis is at least as likely 
as not (50 percent or greater probability) 
due to an incident of the Veteran's 
military service, specifically to his 
presumed exposure to Agent Orange during 
service in Vietnam. In providing the 
requested determination, the examiner 
should take into consideration the August 
2005 VA physician's statement on the 
likely etiology of multiple sclerosis. The 
examiner should include in                
the examination report the rationale for 
any opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for multiple sclerosis, based 
upon all additional evidence received. If 
the benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).





 Department of Veterans Affairs


